Citation Nr: 0705119	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected seizure disorder, from July 25, 
1977 to July 20, 1999.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

The veteran asserts that his claim should be characterized as 
an earlier effective date claim.  The Board, however, finds 
that the RO correctly characterized the claim as a staged 
increased rating claim.


FINDING OF FACT

For the period of July 25, 1977 to July 20, 1999, the 
competent medical evidence does not reflect that the veteran 
experienced at least 1 major seizure during a 2 year period 
or 2 or more minor seizures during a 6 month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's seizure disorder from July 25, 1977 to July 20, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, 
Diagnostic Code 8911 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in March 2001.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

After the RO granted service connection for seizure disorder 
in a March 2002 rating decision, the veteran filed a Notice 
of Disagreement (NOD) with the assigned rating in May 2002.  
In October 2002, the RO assigned an increased rating of 100 
percent, effective July 20, 1999.  The veteran filed an 
earlier effective date claim in February 2003.  The RO denied 
this claim in an April 2003 Statement of the Case.  In a 
February 2004 decision, the Board granted an earlier 
effective date of July 25, 1977.  The RO assigned a 10 
percent rating for the time period of July 25, 1977 to July 
20, 1999 in a March 2004 rating decision.  In that decision, 
the RO provided the veteran with notice of the Diagnostic 
Code used in rating the veteran's seizure disorder, as 
information as to what was necessary under that Diagnostic 
Code to obtain a disability evaluation in excess of 10 
percent for the time period in question.  In an August 2004 
rating decision, the RO continued the 100 percent rating.  In 
November 2004, the veteran filed an NOD.  In the December 
2004 statement of the case, the veteran was informed in the 
reasons and bases as to what the evidence would have to show 
to be entitled to an increased disability evaluation under 
the appropriate diagnostic code.  This statement of the case 
taken in conjunction with the foregoing rating decisions have 
adequately informed the veteran of the appropriate laws and 
regulations governing an increased rating for the disability 
at issue.  While the veteran was not provided a VCAA letter 
outlining the evidence necessary to substantiate an initial 
rating claim, including the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  Additionally, the veteran has not argued 
failure of notice.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  The record contains post-service VA treatment 
records from December 1972 to July 1980 and from July 1997 to 
April 2004.  The RO attempted to obtain VA treatment records 
from 1980 to 1997; however, the Dallas VA medical center 
responded that they could not locate those records.  

Based on this development history and the responses from the 
Dallas VA medical center, the Board finds that further 
development for any military medical records would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2006).  The Board also finds that the RO's 
actions have fully complied with VA's duty to notify the 
appellant regarding this matter.  See 38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2006).  The 
appellant has not identified any additional relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in June 2001, July 2002, and April 2004.  The 
duty to notify and assist having been met by the RO to the 
extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Increased rating

Laws and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The veteran's service-connected seizure disorder has been 
rated under Diagnostic Code 8911.  Under this Code, a 
confirmed diagnosis of epilepsy with a history of seizures is 
assigned a 10 percent rating.  A 20 percent rating is 
assigned when there is at least 1 major seizure in the last 2 
years, or at lest 2 minor seizures in the last 6 months.  
When there is at least 1 major seizure in the last 6 months 
or 2 in the last year, or averaging at least 5 to 8 minor 
seizures weekly warrants a 40 percent rating.  A 60 percent 
rating is warranted when the disability averages at least 1 
major seizure in 4 months over the last year, or 9 to 10 
minor seizures per week.  An 80 percent rating is assigned 
when the disability averages at least 1 major seizure in 3 
months over the last year, or more than 10 minor seizures 
weekly.  Finally, a 100 percent rating is warranted when the 
disability averages at least 1 major seizure per month over 
the last year.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  

A major seizure is characterized by the generalized tonic- 
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type). 38 C.F.R. § 4.124a, Notes (1) and (2).  Where 
continuous medication is required to control the epilepsy, 10 
percent is the minimum evaluation.

Analysis

With respect to the period from July 25, 1977 to July 20, 
1999, a thorough review of the competent medical evidence of 
record, to include outpatient treatment records, do not 
reflect that the veteran experienced at least 1 major seizure 
during a 2 year period or 2 or more minor seizures during a 6 
month period.

As stated above, the Dallas VA medical center was unable to 
locate records from 1980 to 1997.  Therefore, the Board's 
decision is based on the available evidence of record.

VA medical records from 1977 show that the veteran had been 
admitted for treatment for depression and rage attacks.  The 
veteran complained that during episodes of rage, he would 
have blurred vision, diplopia, trembling hands, and loss of 
control.  He stated that he could not remember what would 
happen during those periods of rage.  He denied having a 
family history of seizures, olfactory or auditory aura, 
scotomata, abnormal movements, incontinence, self trauma, 
losing consciousness, transient paresthesias, or paresis 
related to these episodes.  Electroencephalograms (EEG) 
showed some irregular slowing and sharp wave activity.

The veteran was afforded a VA examination in September 1977.  
The veteran described his violent behavior and stated that he 
would black out and would not remember what he did.  During 
the mental status examination, the examiner stated that his 
history of bizarre, violent and assaultive behavior was 
disassociative in nature.  The examiner diagnosed the veteran 
as having schizophrenic reaction, latent type.  The examiner 
opined that the veteran's incapacity was moderate for 
employment and moderate to marked for social adaptation.  

During another VA examination in July 1980, the veteran again 
described his rage attacks.  The examiner noted that the past 
EEGs did not show epileptiform and the abnormalities were 
probably due to the veteran's antipsychotic medications.  The 
veteran was diagnosed as having schizophrenia by history and 
a history of rage attacks, most probably related to 
psychiatric problems.  The examiner also stated that he 
greatly doubted that the veteran had a seizure disorder.

The veteran received private medical treatment from Dr. 
E.S.F.  In November 1982, the veteran underwent a psychiatric 
evaluation during which he described having seizure activity.  
He stated that he would feel as if he were in a trance and 
would suffer from some form of apraxia and would have 
outbursts of uncontrolled rage.  He denied having tonic- 
clonic convulsions.  In a letter dated October 1983, Dr. 
E.S.F. stated that the veteran's abnormal EEG were considered 
to be representative of temporal lobe epilepsy and that he 
was being treated with Dilantin since February 1983, which, 
in addition to psychotherapy, helped to control his violent 
episodes.  

Based on the foregoing, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for the period from July 25, 1977 to 
July 20, 1999.  Although the veteran had been diagnosed as 
having epilepsy, the record does not show that the veteran 
experienced seizures as defined by Diagnostic Code 9811.  
During private treatment in 1982, the veteran described what 
occurred during his seizures.  The symptoms described, 
however, do not resemble symptoms for either a major or minor 
seizure under Diagnostic Code 9811.  Furthermore, in 1977, 
the veteran denied having scotomata, abnormal movements, 
incontinence, losing consciousness, transient paresthesias, 
or paresis and in November 1982 denied having tonic- clonic 
convulsions.  In addition, the July 1980 VA examiner 
attributed the veteran's history of rage attacks to his 
psychiatric problems.  Therefore, an increased rating is not 
warranted.  

The veteran's representative asserts that the veteran is 
claiming entitlement to an earlier effective date for the 
grant of 100 percent disability rating and that the RO 
incorrectly characterized it as an increased rating claim.  
The representative argued that the 100 percent disability 
rating should be assigned an effective date of 1994 as that 
is when the veteran last worked, as noted by the July 2002 VA 
examiner.  The Board finds that the veteran's claim should be 
addressed as a staged increased rating claim in order to 
maintain consistency with the previous Board and RO actions.  
Procedural deficiencies, if any, are harmless error as the 
veteran's concerns have been addressed in this decision.  

Regarding the representative's specific contention that the 
veteran should be granted a 100 percent disability rating 
from 1994, there is no objective evidence of record showing 
when the veteran was last employed.  The July 2002 VA 
examiner's statement appeared to be merely a recording of 
history as provided by the veteran and is not found to be 
persuasive.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Accordingly, a staged rating of 100 percent 
beginning in 1994 is not warranted. 

For the reasons stated above, the preponderance of the 
evidence is against a rating higher than 10 percent for the 
veteran's seizure disorder from July 25, 1977 to July 20 
1999.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected seizure disorder, from July 25, 
1977 to July 20, 1999, is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


